Citation Nr: 1714948	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  10-12 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a chronic skin disorder other than service-connected onychomycosis, to include as due to herbicide agent exposure.


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Army from November 1959 to February 1962 and in the Navy from September 1963 to September 1967, to include service in the Republic of Vietnam..

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In February 2016, the Board remanded the Veteran's claim for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A chronic skin disorder was not shown in service or within a year of service discharge; and the weight of the evidence fails to establish that the Veteran's diagnosed skin disorder other than onychomycosis is etiologically related to his active service or was the result of his presumed herbicide agent exposure therein.  


CONCLUSION OF LAW

The criteria for service connection for a chronic skin disorder other than onychomycosis have not been met.  38 U.S.C.A §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and the Veteran has not either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify before the Board, but he declined.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Veteran has not objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

If a Veteran was exposed to an herbicide agent, such as Agent Orange, during active service, certain enumerated diseases shall be service connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  38 C.F.R. § 3.309(e).  Of note, any period of service is sufficient for the purpose of establishing the presumptive service connection of a specified disease under the conditions listed in §3.309(e).  38 C.F.R. § 3.307(a)(1).

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's service record shows he had service in the Republic of Vietnam.  As such, he is presumed to have been exposed to herbicide agents, such as Agent Orange, during his time in service.

The Veteran filed a service connection claim for a skin disorder in April 2008, which was denied by a September 2008 rating decision.  The Veteran believes that his skin disorder is due to his presumed herbicide agent exposure.  In his initial claim for benefits, he reported that his skin disorder began in 1990.

The Veteran's STRs do not show a diagnosis of a skin disorder during his active service.  Indeed, he had normal examinations of his skin in January 1962 and September 1962.  At his separation examination in August 1967, his skin was normal and he denied having any skin complaints.

After his separation from service in 2008, more than four decades after his active service, the Veteran started receiving treatment for various skin complaints such as tinea versicolor, dermatitis, recurrent rash, dry skin, pruritus, and residuals of basal cell carcinoma  removal in the right upper extremity.

While some skin disorders are among the list of diseases that are presumed related to herbicide agent exposure under 38 C.F.R. § 3.309(e), none of the Veteran's various skin diagnoses is listed.  As such, presumptive service connection based on herbicide agent exposure is not warranted.

The record shows that the Veteran was not diagnosed with any skin disorder until approximately 2008, more than 40 years after his separation from service.  Furthermore, the Veteran's skin disorder is also not considered a chronic disease under 3.309. 

As such, the record contains no diagnosis of a skin disorder in service and the Veteran's skin disorder is not considered a chronic disease, which would preclude service connection on the basis of continuity of symptomology or on any presumptive basis.  The Veteran has not argued to the contrary.  There is also no medical evidence linking the Veteran's current skin disorder to his active service, and he has not submitted any medical opinion that even suggests a relationship between his skin disorder and his active service.  See Shedden, 381 F.3d 1163, 1167.

In April 2013, the Veteran was afforded a VA examination.  The VA examiner reviewed the Veteran's claims file, interviewed the Veteran, and conducted a physical examination.  The examiner opined that the Veteran's skin disorder was less likely than not caused by or related to his active service.  The examiner explained that the Veteran's dry skin condition was not caused by exposure to any herbicide agent.  In November 2013, the VA examiner again reiterated that the Veteran's dry skin condition was not cause by exposure to herbicide agents.

In December 2015, the Veteran was afforded a second VA examination.  The VA examiner reviewed the Veteran's claims file, interviewed the Veteran, and conducted a physical examination.  The examiner opined that the Veteran's skin disorder was not etiologically related to his active service, to include exposure to herbicide agents.  The examiner noted that the Veteran reported that he was a brick layer for 34 years and had been a commercial sun shade installer for the previous 15 years and counting.

In April 2016, a VA examiner reviewed the Veteran's claims file.  The examiner reported that the Veteran was not diagnosed with any presumptive skin diseases associated with herbicide agent exposure.  The examiner reported that the Veteran's employment as a brick later for 34 years and a commercial sun shade installer for 15 years, resulting in a long history of sun exposure, most likely resulted in his basal cell carcinoma 40 years after his active service as basal cell carcinoma was not found in his STRs.  The examiner reported that the Veteran's tinea versicolor was first diagnosed and treated to resolution in 2008 and was not found in his STRs.   The examiner reported that the Veteran's dermatitis was not found in his medical records or on examination.  The examiner reported that the Veteran's pruritus was found on examination in 2009.  The examiner reported that dry skin was a common age related change in the elderly.  The examiner opined that the Veteran's skin disorder was less likely than not caused by his active service as his skin conditions all appeared 40 years after his active service and were not found in his STRs.

After weighing all the evidence, the Board finds great probative value in the April 2016 VA examiner's opinion.  This negative opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).

Consideration has been given to the Veteran's personal assertion that his skin disorder is due to herbicide agent exposure.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of a skin disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  A skin disorder is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that physical examinations that may include biopsies are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran is competent to report perceived symptoms of a skin disorder, he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to whether a skin disorder is caused by herbicide agent exposure.  Nothing in the record demonstrates that he has received any special training or acquired any medical expertise in evaluating skin disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the Veteran's assertions do not constitute competent medical evidence.

As such, the criteria for service connection for a chronic skin disorder have not been met, and the Veteran's claim is denied.


ORDER

Service connection for a chronic skin disorder, other than onychomycosis, is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


